Citation Nr: 0406270	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  00-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for bilateral knee 
arthralgia. 

2.  Entitlement to an increased rating for sinusitis with 
postoperative submucous resection, currently rated as 10 
percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from November 1958 
to October 1962.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that determined that compensable 
evaluations for bilateral knee arthralgia and for sinusitis 
with postoperative submucous resection were not warranted.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In a May 2000 rating decision, a 10 percent rating was 
assigned for sinusitis with postoperative submucous 
resection.  

The veteran testified before the undersigned Veterans Law 
Judge in September 2003.    

It is unclear from the record whether the veteran is claiming 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  It is 
requested that the RO contact the veteran in order to clarify 
this matter and thereafter take any appropriate actions.


REMAND

A review of the record shows that the VA compensation 
examination reports upon which the rating decision was based 
were conducted in July 1998.  More recently, in September 
2003, the veteran testified about symptoms that would appear 
to be more severe than those noted in the VA examination 
reports of July 1998.  Accordingly, the Board is of the 
opinion that contemporaneous VA examinations would be 
assistance in adjudicating the veteran's claims. 

The veteran also testified that he receives Social Security 
Administration (SSA) disability benefits.  The RO is 
requested therefore to obtain any relevant SSA decision and 
the supporting medical records.  See Martin v. Brown, 4 Vet. 
App. 136, 140 (1993).

During his hearing, the veteran testified that his claims 
file does not contain various VA outpatient treatment reports 
that might be pertinent to this appeal.  He maintained that 
the following VA facilities might have additional clinical 
records dated from 1998 to the present: Marion VA Medical 
Center; St Louis VA Medical Center; Columbia VA Medical 
Center; Louisville VA Medical Center; and, Evansville, 
Indiana Clinic.  The Board's review of the claims file 
reflects clinical records from St. Louis VA Medical Center, 
Marion VA Medical Center, and some VA records that do not 
clearly specify the source.   

Since issuance of the statement of the case (SOC) in May 
2000, the veteran has submitted additional private medical 
evidence and has not waived his right to initial RO 
consideration of that evidence.  Thus, a remand for this 
purpose is necessary.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should request the veteran to 
furnish the approximate dates he received 
treatment at the various VA facilities 
since 1998 as set forth above.  

3.  The RO should request any available 
VA clinical records from Marion VA 
Medical Center; St Louis VA Medical 
Center; Columbia VA Medical Center; 
Louisville VA Medical Center; and, 
Evansville, Indiana Clinic which are not 
of record.  The relevant time period for 
claimed treatment is from 1998 to the 
present.  

3.  The RO should request any available 
SSA decision and supporting medical 
records. 

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity the arthralgia of the knees. 
The examiner should be afforded an 
opportunity to review the appellant's 
claims file prior to the examination.  
The examination should include all 
necessary tests and studies, to include 
X-rays.  The examiner is requested to 
obtain a detailed occupational history.  
It is requested that the examination 
include range of motion testing.  The 
examiner is also requested to include the 
degrees of normal range of motion of the 
knees.

Additionally, the orthopedist should be 
requested to determine whether the 
bilateral knee disorder exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.

5.  A VA examination should be conducted 
by a specialist in upper respiratory 
disorders to ascertain the nature and 
severity of the sinusitis.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination. A notation to the 
effect that this record review took place 
should be included in the examination 
report. Any test or studies deemed 
appropriate by physician to determine the 
severity of the veteran's sinusitis 
should be undertaken.

The examiner should note the number of 
incapacitating and non-incapacitating 
episodes of sinusitis in a year and 
whether the veteran experiences 
headaches, pain, and purulent discharge 
or crusting associated with sinusitis.  
An incapacitating episode of sinusitis 
means one that requires bed rest and 
treatment by a physician. 

6.  Thereafter, the case should be 
reviewed by the RO.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




